Citation Nr: 0319245	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  99-14 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for low back 
disability, to include on a secondary basis.

2.  Entitlement to an increased evaluation for residuals of 
fractured left great toe, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had inactive service from November 1979 to April 
1980 and active service from April 1980 to October 1981.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which continued a noncompensable rating for 
residuals of fractured left great toe and denied entitlement 
to service connection for low back disability.

The veteran testified before the undersigned Veterans Law 
Judge in October 1999.  A transcript of his hearing has been 
associated with the claims folder.

When the veteran's case was before the Board in December 
2000, it was remanded to the RO for additional development.  
It was returned to the Board in April 2002, and again 
remanded to afford the veteran a personal hearing.  The 
veteran was scheduled for a personal hearing at the RO in 
October 2002, but cancelled the hearing.  While the case was 
in remand status, the RO granted a 10 percent rating for the 
veteran's service connected left great toe disability.  The 
case was returned to the Board in July 2003 for further 
appellate consideration.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's current low back disability is not 
etiologically related to service and was not caused or 
chronically worsened by service-connected disability.

3.  The veteran's left great toe disability is manifested by 
pain, swelling and minimal degenerative changes.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active duty, and the incurrence or aggravation of 
arthritis of the back during active duty may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

2.  Low back disability is not proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310(a) 
(2002).  

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of fractured left great toe have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5171, 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records indicate that in June 
1980 a can fell on his left toes and caused bruising to the 
toenail and lateral corner of the left great toe.  An X-ray 
examination revealed a fracture of the phalangeal tuft, which 
appeared to be old.  The examiner indicated that he could not 
rule out the presence of osteomyelitis and indicated that the 
toe should be reexamined after two weeks.  A July 1980 
treatment note shows an assessment of fracture to the great 
toe.  The toe was splinted to the second toe for immobility.  
The September 1981 discharge physical examination report 
makes no note of problems with the veteran's feet or spine.

In August 1996 the veteran submitted a claim of entitlement 
to service connection for a fracture of a left toe.  Service 
connection for the residuals of a fracture of the left great 
toe was awarded in December 1996.  The RO determined that a 
noncompensable evaluation was warranted.

A December 1997 VA substance abuse treatment program intake 
note indicates the veteran's complaint of back pain since the 
previous year.

In October 1998 the veteran submitted a claim of entitlement 
to an increased rating for his left toe disability.  He also 
sought service connection for a back disability, indicating 
that his back had been injured in 1980.

A VA examination was conducted in March 1999.  The veteran 
reported that he had been handling a 20-gallon can of food 
scraps when his back went out and he dropped the can on his 
left great toe.  He denied significant trouble with his toe 
at the time of the examination.  Physical examination 
revealed a 1.5 centimeter scar on the inner aspect of the 
left great toe.  The veteran did not have difficulty bending 
his toes.  He was noted to walk with great difficulty, and he 
was aided by his fiancé in dressing and putting on his shoes.  
The examiner indicated that he could not elicit clear-cut 
plantar responses, but noted that there was a suggestion that 
the toes could flex in the normal way.  Dorsiflexion of the 
veteran's ankles was to 10 degrees and plantar flexion was to 
20 degrees.  The veteran flexed and extended his toes to some 
extent.  The examiner indicated that the veteran walked with 
a lame gait, using a cane and favoring the right lower 
extremity.  X-rays of the veteran's feet revealed no bone, 
joint or soft tissue abnormality.  The examiner noted that 
the veteran's main complaint pertained to his back.  He 
reported tenderness on deep palpation of  the lumbar spine.  
The veteran complained of radiating pain from the back into 
the lateral aspect of the right buttock and thigh.  The 
diagnoses were injury of the low back with sciatic symptoms 
and chronic back strain, degenerative joint disease of the 
lumbar spine and history of fracture of the left great toe.  

At his October 1999 hearing before the undersigned, the 
veteran related that he had injured his back while handling a 
can full of food scraps.  He stated that he blacked out and 
fell to the ground when the can landed on his toe.  He 
estimated that the can weighed well over 100 pounds.  He 
indicated that he had been placed on light duty after the 
incident, and he described treatment he received for his toe 
during service.  He did not identify any treatment for his 
back during active service.  He noted that his back gave him 
problems during and after service.  He stated that he 
experienced an aching pain in his toe two to three times per 
week, and that moving it caused him pain.  He testified that 
he had a bad memory and that he could not remember names of 
service colleagues who could provide a statement pertaining 
to his claimed injuries.

A July 2000 VA progress note shows that the veteran sought a 
prescription for pain medication to help alleviate his back 
pain.  The assessment was chronic back pain.  In October 2000 
the veteran was assessed with low back pain, probably disc 
disease with sciatic nerve compression and neck pain with 
probable disc disease and nerve compression.  There is no 
mention of the veteran's left great toe.

The veteran was afforded a VA examination of his spine in 
November 2001.  He related his low back pain to an episode in 
1980, where he lifted a heavy object while working in a mess 
hall.  He indicated that he fell to the floor and lost 
consciousness at the time.  He complained of daily pain, 
associated with  morning stiffness and exacerbated by his 
daily activities.  The examiner noted that the veteran's 
service medical records revealed trauma to his left great toe 
in 1980.  The veteran reported that his back had bothered him 
in service but that he did not complain.  The examiner noted 
that the veteran used a cane and that he had first been 
issued such a device in April 1999.  X-rays of the veteran's 
lumbar spine revealed minimal degenerative spurring at the 
L4-5 level, with no significant disc space narrowing.  The 
examiner noted that the service medical records demonstrated 
no complaints of back pain in service, with the first 
reference in the available records in 1996.  He indicated 
that the examination he conducted was associated with 
multiple pain avoiding behaviors and that imaging studies 
suggested only minimal degenerative disc disease at one 
level, which would not explain the veteran's symptoms.  He 
concluded that the veteran's back disability seemed to be 
mechanical pain of uncertain etiology.  He indicated that it 
was unlikely that the veteran's current back impairment was 
due to the residuals of fracture of the left great toe.  He 
concluded that the veteran's back disability was not 
etiologically related to the service or chronically worsened 
by the service-connected left great toe fracture.  He noted 
that he could find no symptomatology due to the left great 
toe disability, and that the veteran had denied that his toe 
bothered him.

In a January 2002 statement, the veteran indicated that his 
back had gone out when he picked up a 55 gallon can, and that 
he had subsequently dropped the can on his left toe.  In a 
May 2002 statement the veteran noted that he used a back 
brace and cane due to the injury.

An October 2002 conference report indicates that the veteran 
had been scheduled for a hearing.  Subsequent to an informal 
conference the veteran withdrew his hearing request.  The 
Decision Review Officer indicated that the veteran had no 
further evidence to present regarding his back.  The veteran 
indicated that he wished an additional examination on his 
left great toe.  

An outpatient note from October 2002 indicates the veteran's 
complaint of pain in his left great toe.  He stated that it 
began to hurt the previous week, but reported a history of 
trauma in the distant past.  The veteran's toe was tender and 
mildly erythematous without any other obvious deformity.  The 
provider felt that the symptoms represented gout, regardless 
of the prior trauma history.

A VA examination was conducted in October 2002.  The veteran 
maintained that he was significantly disabled by pain 
affecting his toe and his back.  He complained of daily pain 
in his left great toe, and stated that it became worse with 
use.  He reported that he had swelling and that he could not 
bend his toe.  He denied surgery.  On physical examination, 
the veteran was noted to be in moderate distress demonstrated 
by abundant facial grimacing.  He used a cane in his right 
hand and was noted to walk with his back forward flexed.  The 
examiner stated that the veteran's gait was abnormal to the 
point that it was difficult to state exactly what he was 
protecting.  Examination of the lower extremities revealed 
that they were well muscled.  The examiner identified tinea 
pedis and pes planus of the feet, as well as bilateral fungal 
toenails.  There was minimal erythema of the toe.  The 
veteran indicated that he was unable to demonstrate range of 
motion of his toes or ankle due to pain.  He was intolerant 
of palpation of the toe due to pain.  The examiner noted that 
there was some asymmetry and mildly increased erythema over 
the metatarsophalangeal joint, left more than right.  X-rays 
revealed mild degenerative changes, not typical of gouty 
arthritis.  The radiologist indicated that there was no X-ray 
evidence that the veteran's left foot was more affected than 
the right by degenerative or metabolic disease of the bones 
or joints.  

In November 2002 the RO granted a 10 percent evaluation for 
the veteran's left great toe disability, effective October 
28, 1998, the date of receipt of the veteran's claim for 
increase.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claims, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law 
and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In additions, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's case was most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, correspondence from the RO to the 
veteran, as well as the Board's December 2000 remand, the 
veteran has been informed of the requirements for the benefit 
sought on appeal, the evidence and information needed to 
substantiate the claims, the information required of the 
veteran to enable the RO to obtain evidence on his behalf, 
and the assistance that VA would render in obtaining evidence 
on the veteran's behalf.  Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran's service medical records and VA treatment 
records have been associated with the claims folder, and the 
veteran has been afforded appropriate VA examinations of his 
disabilities.  Neither the veteran nor his representative has 
identified any other evidence or information which could be 
obtained to substantiate the claims decided herein.  The 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

III.  Analysis

i.  Service Connection for Back Disability

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110.  

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

With respect to the merits of the veteran's claim, the Board 
notes that service medical records document only that the 
veteran suffered an injury to his left great toe in June 
1980.  Those records are silent regarding any diagnosis, 
complaint or abnormal finding pertaining to the veteran's 
back or spine.  In addition, there is no post-service medical 
evidence suggesting the presence of this disability until 
many years following the veteran's discharge or suggesting 
that the disability is etiologically related to the veteran's 
military service or his service-connected disability of the 
left great toe.  Moreover, the November 2001 VA examiner 
concluded that the veteran's back disability was not 
etiologically related to his left toe disability or to an 
event in service.  

The evidence of a nexus between the veteran's current back 
disability and his military service or his current left toe 
disability is limited to the veteran's own statements.  While 
the veteran is competent to attest to matters susceptible to 
lay observation, he is not competent to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the veteran's lay opinion concerning the etiology 
of his back disability is of no evidentiary value.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for low back disability.

ii.  Increased Rating for Left Great Toe Disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

Residuals of a foot injury warrant a 10 percent evaluation if 
they are moderate, a 20 percent evaluation if they are 
moderately severe or a 30 percent evaluation if they are 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

A 10 percent evaluation is warranted for severe unilateral 
hallux valgus if equivalent to amputation of the great toe, 
or if operated with resection of the metatarsal head.  38 
C.F.R. § 4.71a, Diagnostic Code 5280.

Amputation of the great toe warrants a 10 percent evaluation 
if there is no metatarsal involvement or a 30 percent 
evaluation if the metatarsal head is removed.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5171.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

While the veteran has arthritic changes throughout his foot, 
the service-connected disability is limited to the left great 
toe.  The veteran has complained of left great toe pain and 
swelling, and physical examination has demonstrated the 
presence of mild degenerative changes.  The March 1999 VA 
examiner noted that the veteran could flex his toes in a 
normal way, and that although he walked with a lame gait, he 
favored his right lower extremity.  A November 2001 VA 
examiner indicated that he could find no symptomatology due 
the veteran's left great toe disability.  An October 2002 VA 
progress note indicates the author's belief that the 
veteran's left great toe symptoms represented gout regardless 
of the prior trauma.  While the veteran has been noted to 
walk with an abnormal gait, the October 2002 VA examiner 
stated that it was not possible to state exactly what the 
veteran was protecting with such a gait.  Moreover, the 
veteran has repeatedly indicated that his major concern is 
back pain, and outpatient treatment records are virtually 
silent regarding any mention of the veteran's left great toe 
disability.  In sum, the objective evidence clearly shows 
that any functional impairment associated with the service-
connected disability is not in excess of that contemplated by 
the assigned evaluation.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for his service connected disability 
disability.  In addition, the objectively demonstrated 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  Therefore, in the 
Board's opinion, there is no reason to believe that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not warranted.


ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to an increased rating for residuals of fractured 
left great toe is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

